EXHIBIT 10.49

 

SECOND AMENDMENT TO, AND WAIVER UNDER,

LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO, AND WAIVER UNDER, LOAN AND SECURITY AGREEMENT (this
“Second Amendment”) is made and entered into as of July 18, 2003, by and among
Mercator Software, Inc., a Delaware corporation (“Parent”), Mercator Software
Limited, a company incorporated under the laws of England and Wales (“Mercator
UK,” and, collectively with Parent, the “Borrowers”), and Wells Fargo Foothill,
Inc. (formerly known as Foothill Capital Corporation), a California corporation,
in its capacity as the sole Lender under the Loan Agreement referenced below and
in its capacity as the administrative agent (the “Agent”) for such sole Lender.

 

WITNESSETH:

 

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Loan and Security Agreement, dated as of December 24, 2002 (as amended,
supplemented or modified to date, the “Loan Agreement”), among the Borrowers,
the Agent and the Lenders listed on the signature pages thereof;

 

WHEREAS, pursuant to Section 6.17 of the Loan Agreement (in conjunction with
Section 2.7 of the Loan Agreement), the Borrowers were required to enter into
Cash Management Agreements and Control Agreements, in each case in form and
substance satisfactory to Agent in its Permitted Discretion (the “Section 6.17
Agreements”), on or prior to the earlier of (i) January 31, 2003 and (ii) the
first date that Lenders make an Advance to Borrowers pursuant to Section 2.1 of
the Loan Agreement;

 

WHEREAS, the Borrowers have not yet entered into all such Section 6.17
Agreements and, accordingly, absent an effective waiver, a default would exist
with respect to the provisions of Section 6.17 of the Loan Agreement (the
“Applicable Default”);

 

WHEREAS, pursuant to a series of waivers, the Agent agreed, subject to the terms
and conditions therein, to waive the Applicable Default until June 30, 2003 (the
“Initial Extended Date”);

 

WHEREAS, the Borrowers have not yet entered into all such Section 6.17
Agreements, and the Borrowers have requested, and the Agent has agreed, subject
to the terms and conditions herein, to extend the Initial Extended Date and
waive the Applicable Default until August 15, 2003 (the “Revised Extended
Date”); and

 

WHEREAS, the Borrowers, the Lenders and the Agent wish to amend the Loan
Agreement as herein provided;

 

NOW, THEREFORE, in consideration of the agreements and provisions herein
contained, the parties hereto do hereby agree as follows:



--------------------------------------------------------------------------------

Section 1. Definitions. Any capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to such terms in the Loan Agreement.

 

Section 2. Waiver. Subject to the terms and conditions herein, the Agent and the
Required Lenders hereby waive the Applicable Default so long as the Borrowers
enter into all Section 6.17 Agreements on or before the Revised Extended Date;
provided, that, notwithstanding such waiver, the Lenders shall have no
obligation to make any Advances to the Borrowers pursuant to Section 2.1 of the
Loan Agreement until the Borrowers have entered into all Section 6.17
Agreements.

 

Section 3. Amendments to Loan Agreement. The Loan Agreement is hereby amended,
effective as of the date this Second Amendment becomes effective in accordance
with Section 5 hereof, as follows:

 

3.01 Amendment to Section 1.1. The definition of Permitted Investments is hereby
amended by deleting clause (f) thereof in its entirety and inserting the
following in replacement thereof:

 

“(f) investments made after the Closing Date by any Borrower or Restricted
Subsidiary in any Unrestricted Subsidiary, provided that (i) the aggregate
amount of all investments made pursuant to this clause (f) shall not exceed, at
any one time outstanding on a net basis, during any fiscal year, $1,000,000 (it
being understood and agreed that for purposes of determining the aggregate
amount outstanding on a net basis of such investments, the aggregate outstanding
amount of investments made by Borrowers and Restricted Subsidiaries in
Unrestricted Subsidiaries shall be reduced solely by the aggregate amount of
transfers made by Unrestricted Subsidiaries to Borrowers and Restricted
Subsidiaries in the form of periodic settlements of costs on a quarterly basis),
(ii) no Default or Event of Default shall have occurred and be continuing, both
before and immediately after giving effect to any such investment, (iii) the
aggregate amount of unrestricted cash and Cash Equivalents of the Borrowers
equals or exceeds $10,000,000 after giving effect to such investment, and (iv)
the Person making such investment is Solvent, both before and immediately after
giving effect to any such investment,”

 

Section 4. Representations and Warranties. In order to induce the Agent and the
Lenders to enter into this Second Amendment, each Borrower hereby represents and
warrants that:

 

4.01 No Default. At and as of the date of this Second Amendment and at and as of
the Effective Date: (x) prior to giving effect to this Second Amendment, no
Default or Event of Default exists except with regard to the Applicable Default
and (y) after giving effect to this Second Amendment, no Default or Event of
Default exists.

 

2



--------------------------------------------------------------------------------

4.02 Representations and Warranties True and Correct. At and as of the date of
this Second Amendment and at and as of the Effective Date and both prior to and
after giving effect to this Second Amendment, each of the representations and
warranties contained in the Loan Agreement and the other Loan Documents is true
and correct in all material respects, except as described in Section 4.01.

 

4.03 Corporate Power, Etc. Such Borrower (a) has all requisite corporate power
and authority to execute and deliver this Second Amendment and to consummate the
transactions contemplated hereby and (b) has taken all action, corporate or
otherwise, necessary to authorize the execution and delivery of this Second
Amendment and the consummation of the transactions contemplated hereby.

 

4.04 No Conflict. The execution, delivery and performance by such Borrower of
this Second Amendment will not (i) violate any provision of federal, state, or
local law or regulation applicable to such Borrower, the Governing Documents of
such Borrower, or any order, judgment, or decree of any court or other
Governmental Authority binding on such Borrower, (ii) conflict with, result in a
breach of, or constitute (with due notice or lapse of time or both) a default
under any material contractual obligation of such Borrower, (iii) result in or
require the creation or imposition of any Lien of any nature whatsoever upon any
properties or assets of such Borrower, other than Permitted Liens, or (iv)
require any unobtained approval of such Borrower’s interestholders or any
unobtained approval or consent of any Person under any material contractual
obligation of such Borrower.

 

4.05 Binding Effect. This Second Amendment has been duly executed and delivered
by such Borrower and constitutes the legal, valid and binding obligation of such
Borrower, enforceable against such Borrower in accordance with its terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally, and (b)
the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

Section 5. Conditions. This Second Amendment shall be effective as of July 18,
2003 (the “Effective Date”) upon the fulfillment by the Borrowers, in a manner
satisfactory to the Agent and the Lenders, of all of the following conditions
precedent set forth in this Section 5:

 

5.01 Execution of the Second Amendment. Each of the parties hereto shall have
executed and delivered an original counterpart of this Second Amendment.

 

5.02 Delivery of Other Documents. The Agent shall have received all such
instruments, documents and agreements as the Agent may reasonably request, in
form and substance reasonably satisfactory to the Agent.

 

5.03 Representations and Warranties. As of the Effective Date, the
representations and warranties set forth in Section 4 hereof shall be true and
correct.

 

3



--------------------------------------------------------------------------------

5.04 Compliance with Terms. The Borrowers shall have complied in all respects
with the terms hereof and of any other agreement, document, instrument or other
writing to be delivered by the Borrowers in connection herewith.

 

Section 6. Covenants. Each Borrower covenants and agrees that on or before the
Revised Extended Date, the Borrowers shall have entered into the Section 6.17
Agreements.

 

Section 7. Miscellaneous.

 

7.01 Continuing Effect. Except as specifically provided herein, the Loan
Agreement and the other Loan Documents shall remain in full force and effect in
accordance with their respective terms and are hereby ratified and confirmed in
all respects.

 

7.02 No Waiver. This Second Amendment is limited as specified and the execution,
delivery and effectiveness of this Second Amendment shall not operate as a
modification, acceptance or waiver of any provision of the Loan Agreement or any
other Loan Document, except as specifically set forth herein.

 

7.03 References.

 

(a) From and after the Effective Date, the Loan Agreement, the other Loan
Documents and all agreements, instruments and documents executed and delivered
in connection with any of the foregoing shall each be deemed amended hereby to
the extent necessary, if any, to give effect to the provisions of this Second
Amendment.

 

(b) From and after the Effective Date, (i) all references in the Loan Agreement
to “this Agreement”, “hereto”, “hereof”, “hereunder” or words of like import
referring to the Loan Agreement shall mean the Loan Agreement as amended hereby
and (ii) all references in the Loan Agreement, the other Loan Documents or any
other agreement, instrument or document executed and delivered in connection
therewith to “Loan Agreement”, “thereto”, “thereof”, “thereunder” or words of
like import referring to the Loan Agreement shall mean the Loan Agreement as
amended hereby.

 

7.04 Governing Law. THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

7.05 Severability. The provisions of this Second Amendment are severable, and if
any clause or provision shall be held invalid or unenforceable in whole or in
part in any jurisdiction, then such invalidity or unenforceability shall affect
only such clause or provision, or part thereof, in such jurisdiction and shall
not in any manner affect such clause or provision in any other jurisdiction, or
any other clause or provision in this Second Amendment in any jurisdiction.

 

7.06 Counterparts. This Second Amendment may be executed in any number of
counterparts, each of which counterparts when executed and delivered shall be an
original, but

 

4



--------------------------------------------------------------------------------

all of which shall together constitute one and the same instrument. A complete
set of counterparts shall be lodged with the Borrowers and the Agent.

 

7.07 Headings. Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.

 

7.08 Binding Effect; Assignment. This Second Amendment shall be binding upon and
inure to the benefit of the Borrowers, the Lenders and the Agent and their
respective successors and assigns; provided, however, that the rights and
obligations of the Borrowers under this Second Amendment shall not be assigned
or delegated without the prior written consent of the Agent.

 

7.09 Expenses. The Borrowers agree to pay the Agent upon demand for all
reasonable expenses, including reasonable fees of attorneys and paralegals for
the Agent (who may be employees of the Agent), incurred by the Agent in
connection with the preparation, negotiation and execution of this Second
Amendment and any document required to be furnished herewith.

 

[Signature page to follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

MERCATOR SOFTWARE, INC.,

a Delaware corporation, as Parent and Borrower,

By:

 

/s/ Kenneth J. Hall

--------------------------------------------------------------------------------

Title:

 

EVP, CFO & Treasurer

MERCATOR SOFTWARE LIMITED,

a company incorporated under the laws of England and Wales, as Borrower,

By:

 

/s/ Roy C. King

--------------------------------------------------------------------------------

Title:

   

WELLS FARGO FOOTHILL, INC.,

a California corporation, as Agent and as Lender,

By:

 

/s/ Andrew T. Furlong III

--------------------------------------------------------------------------------

Title:

 

Vice President

 

6